Citation Nr: 1228251	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for the residuals of stomach cancer, to include as due to exposure to herbicides.  

2. Entitlement to service connection for skin disability, to include eczema.  

3. Entitlement to service connection for a prostate disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1966 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied claims for service connection for the residuals of stomach cancer, a skin disability, and a prostate disability.  

There are some VA treatment records in the file that were created after the December 2009 Statement of the Case.  As explained below, these records do not pertain to the claims adjudicated below.  As a result, no waiver of RO review is necessary.  

The claim for service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam in service.  

2. Stomach cancer did not have its clinical onset in service or within the first post service year and it is not otherwise related to service.  

3. A skin disability did not have its clinical onset in service or within the first post service year and it is not otherwise related to service.  





CONCLUSIONS OF LAW

1. Stomach cancer and its residuals were not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.307, 3.309(a) & (e) (2011).  

2. A skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In an October 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of the information needed to substantiate a claim for due to herbicide exposure as well as the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Board finds that service treatment and all available private medical records have been associated with the claims file.  

VA treatment records are in the paper and Virtual VA file, however, the December 2009 statement of the case does not reflect that these records are reviewed.  The Veteran did not report that he was treated at VA for his claims for service connection for a skin disability and the residuals of stomach cancer.  There is no prejudice to the Veteran in proceeding with his claims for service connection for a skin disability and the residuals of stomach cancer because the Board has reviewed these records and they do not address the skin or the stomach cancer (other than to note that the Veteran has had stomach cancer-the Veteran received private treatment for this disability and the private treatment records are in the file.)  To the extent that the Virtual VA file contains information regarding the prostate, the Board is remanding the claim for service connection for the prostate.  As there is no positive evidence for the Veteran's service connection claims being adjudicated at this time the Board finds there is no prejudice to the Veteran.  

The Board finds that all relevant and available private records have been received.  Records from Dr. M.M., Dr. K.R., and Dr. C.B. were all received and are in the file.  Records for Dr. T.N. (and all Kaiser Permanente records) were received in November 2007; after the Veteran submitted another authorization and consent for release of records another request was sent and in July 2011 the response showed no further records were available.  Dr. A.F. responded no records were available.  Doctors B. and W.W. did not respond to two records requests.  Finally, Dr. Bodie also did not respond to a records request, but the Board found records from "Dr. Boddie" sent along with Dr. C.B.'s records.  Although the Veteran asserted in his November 2008 notice of disagreement that VA failed to assist him in getting private records, the Board finds that all available and relevant records have been received and that every authorization and consent form was appropriately followed up with an appropriate records request.  

The Veteran has not been given VA examinations for his claims for service connection.  A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2011).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2011).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2011).  

Here, the Veteran is competent to report a skin disability, but his reports of such are not reliable.  As explained further below, the Veteran had not been consistent in reporting a rash since service.  Additionally, there is no other evidence establishing a skin disability started in service.  The components needed to trigger a VA examination are not present.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  The Board finds that a VA examination is not necessary for the claim of service connection for a skin disability.  

Regarding the claim for service connection for the residuals of stomach cancer, there is no evidence of it in service or within the first post-service year.  The Veteran has not indicated that he had continuity of symptomatology since his discharge.  There is no competent evidence indicating that the claimed disability may be associated with the exposure to herbicide in service.  38 C.F.R. § 3.159(c)(4)(i)(C).  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties to notify and assist have been met.  



Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Board must discuss competency and credibility when adjudicating a claim.  A veteran is competent to testify to factual matters of which he has first-hand knowledge, including having joint pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Court has implied that some disorders may be the type of condition leading itself to lay observation and may satisfy a nexus requirement.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  In McCartt, the Court did require a medical nexus opinion relating a current skin disorder to in-service herbicide exposure.  Id.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Stomach cancer

The specific statute pertaining to claimed exposure to herbicides is 38 U.S.C.A. § 1116 (West Supp. 2011).  For a veteran who has service in Vietnam, there is a presumption of exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  For example, VA currently recognizes the prostate cancer as associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2011).  In a Notice published in the Federal Register in June 2010, the Secretary determined that stomach cancer did not warrant a presumption of service connection based on exposure to herbicides.  See 75 Fed. Reg. 32,540 (June 8, 2010).  

The Agent Orange Act of 1991 (in part) directed the Secretary of VA to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  See 38 U.S.C.A. § 1116 (b) and (c).  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  Id.  As a result of this ongoing research, certain diseases have been found to be associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).  

On the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and stomach cancer.  75 Fed. Reg. 32,543.  Specifically, NAS noted some evidence of biologic plausibility in animal models, but concluded that the epidemiologic studies to date do not support an association between exposure to the compounds of interest and stomach cancer.  Id.  

Despite the foregoing presumption provisions, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See also, McCartt, 12 Vet. App. at 167 (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  

The Veteran has asserted that his stomach cancer is related to exposure to herbicide in Vietnam (his DD 214 shows he served in Vietnam for eleven months).  In November 2007, Dr. K.R. wrote a letter describing the Veteran's treatment for stomach cancer; the other private records in the file support the summary in this letter.  The Veteran was treated from December 2006 to April 2007 for gastric cancer.  He was diagnosed in September 2007 and underwent preoperative chemotherapy in late 2007.  Also, he had surgery in late 2007 and an uncomplicated recovery.  Follow up showed good progress.  

As explained above, no presumption is available for stomach or gastric cancer.  See, 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309; 75 Fed. Reg. 32,543.  However, the analysis does not end here.  Under Combee, 34 F.3d at 1042 and McCartt, 12 Vet. App. at 167, the Veteran still may establish direct service connection.  

The Veteran has not alleged that this stomach cancer began in service.  No service treatment records show symptoms, diagnoses or treatment for stomach cancer or its symptoms.  The September 1969 report of medical examination (RME) showed a clinical evaluation generally was normal.  The report of medical history (RMH) shows the Veteran denied stomach or intestinal trouble, cancer, and frequent indigestion.  

While there is evidence of a disability or residuals from stomach cancer, the Board finds there is no evidence of in-service incurrence or aggravation of stomach cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There has been no allegation that stomach cancer started in service.  The Board finds no nexus has been shown between stomach cancer and service.  

As discussed above, as to whether the Board is required to get a medical opinion on the direct service connection of the stomach cancer, the Board finds that that there was no information in the file triggering this requirement.  As mentioned, stomach cancer is not listed as a presumptive condition based on scientific data furnished by NAS.  Moreover, there is no competent evidence in the file suggesting a nexus between stomach cancer and service or herbicide exposure.  As mentioned, in McCartt, the Court required a medical nexus opinion relating a current skin disorder to in-service herbicide exposure.  12 Vet. App. at 167-68.  The Board finds the Veteran is not competent to provide such a nexus for stomach cancer, but he could describe symptoms of the disease.  Layno v. Brown, 6 Vet. App. at 467-69 (Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge).  The file shows he has not described symptoms and even if he did, such a determination requires medical expertise.  There is no showing that private clinicians have made a connection between herbicide exposure and the stomach cancer.  

At different times, the Veteran has stated that his doctors told him his stomach cancer was rare in the United States and common in Southeast Asia; he surmised that he must have acquired it in Vietnam.  See July 2007 claim.  The United States Court of Appeals for Veterans Claims (Court) has held that the connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See, Robinette v. Brown, 8 Vet. App. 69 (1995).  

The presumption does not apply under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) and the elements for direct service connection are not shown.  A preponderance of the evidence is against the claim for the residuals of stomach cancer.  The reasonable doubt doctrine is not for application.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Skin disability

Although the Veteran has not specifically alleged that he has a skin disability that is related to service, service connection for certain skin disabilities like chloracne (or another acneform disease) and porphyria cutanea tarda may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

The Board finds that service connection for a skin disability is not warranted on a direct or presumptive basis and the Board does not find the Veteran credible in his claim that he has had a skin disability since his service.  

In a February 2009 statement, the Veteran said had no skin rash prior to service.  In his appeal, he said he had been treated off and on continuously for severe skin rashes since 1969.  However, on his July 2007 claim form, he stated his skin disability, eczema, started in 1998 and his treatment ended in 2001.  

Service treatment records show no treatment, diagnoses or complaints of a rash or skin problems.  He denied skin diseases and boils on his September 1969 RMH at separation.  The RME showed a clinical evaluation of the skin was normal; no identifying body marks, scars or tattoos were noted.  

Private records from 2006 to 2007 mostly detail the treatment the Veteran was receiving for his stomach cancer at that time, but the Veteran was regularly asked during that period about dermatologic concerns and examined for any abnormalities.  The bulk of these records showed no rash, itching or abnormalities, but a few (see November 2006 and January 2007 Dr. M.M. records) showed the Veteran had pustular cysts on his back and chest that resolved without intervention.  

The Board finds the Veteran is competent to report that he had rashes on and off since 1969, because having such symptoms is clearly observable and within his own personal experience.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 3.159(a)(2).  
However, the Board finds this statement in conflict with the September 1969 RMH showing he denied skin diseases and boils as well as a normal clinical evaluation at separation.  Further, when he initially filed his claim he said he had eczema that began in 1998.  The Board finds the Veteran has not been consistent in his report of having a skin disability since service.  His statements are inconsistent and are assigned less weight than the other evidence.  Caluza, 7 Vet. App. at 511.  

While the Veteran has pustular cysts on his back and chest that resolve without intervention, the Board finds the evidence shows service connection for a skin disability is not warranted on a direct basis.  There is no competent and credible evidence in the file showing that the Veteran had a skin disability in service or continuous symptoms since service; the evidence does not establish that a skin disability was incurred in service.  38 C.F.R. § 3.303(d).  

Further, service connection for a skin disability is not warranted on a presumptive basis because there is no showing the Veteran has chloracne (or other acneform disease consistent with chloracne) or porphyria cutanea tarda.  See 38 C.F.R. § 3.309.  Even if he did, there was certainly no showing it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1116.  To address Combee, there is no competent evidence relating a skin disability to service.  

The Board finds that as a whole, the preponderance of the evidence is against the claim for service connection for a skin disability for the hands or elsewhere.  The reasonable doubt doctrine is not for application and the claim is denied.  See, 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for stomach cancer residuals is denied.  

Service connection for a skin disability is denied.  


REMAND

The Board finds a remand is required so the AMC can consider the VA records showing treatment for a possible prostate disability and the Veteran can be afforded a VA examination.  

Service treatment records from 1968 show the Veteran was treated for acute urethritis and gonorrhea in service.  While the bulk of the evidence shows the Veteran only has benign prostatic hypertrophy or BPH (see April 2007 Dr. M.M. record, June 2009 VA record, and November 2010 VA psychiatric examination), this evidence needs to be considered by the AMC and the Veteran should receive a VA examination to determine the nature and etiology of any diagnosed prostate disability.  

Accordingly, the case is REMANDED for the following action: 

1. Associate all VA records created after July 2012 with the file (Virtual VA shows the most recent records are from July 2012).  If unavailable, a negative reply is requested and should be associated with the file.  

2. Schedule the Veteran for an examination to determine the nature and etiology of any prostate disability.  The claims folder must be made available to the examiner.  All indicated testing should be conducted.  

If a prostate disability is diagnosed, the examiner should indicate whether there is a 50 percent probability or greater that it is related to the Veteran's active duty, including his prostatitis and gonorrhea that was treated in service.  The examiner should reference the above cited records in order to come to a conclusion.  The rationale for all opinions must be provided in a legible report.  

3. Re-adjudicate the issue of entitlement to service connection for a prostate disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  The SSOC should reflect that all VA records have been reviewed.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


